Van Brunt, P. J.:
We think that .the motion to set aside the certificate should have been granted. It appears by the admission of the plaintiff that his claim was materially reduced upon, the trial. It is no answer to this suggestion to say that upon the trial the plaintiff voluntarily consented to a reduction of his claim. It was necessary for the executrix to defend the claim, and that such defense was .not unreasonable was established by the fact that the plaintiff was compelled to reduce the amount of his claim upon the trial. We think that the policy of the law is that estates should not be mulcted in costs where exorbitant demands are made upon. them and where a defense results in a material reduction of the claim. The defense in such a case cannot possibly be deemed unreasonable.
*423The order appealed from should be reversed, with ten dollars •costs and disbursements, and the motion to set aside the certificate and taxation granted, with ten dollars costs.
O’Brien, McLaughlin and Laughlin, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.